      Case 2:19-cr-00200-DLR Document 149 Filed 09/23/20 Page 1 of 10




 1   Lee Stein (#012368)
     lee@mscclaw.com
 2   MITCHELL | STEIN | CAREY | CHAPMAN, PC
 3   One Renaissance Square
     2 North Central Avenue, Suite 1450
 4   Phoenix, AZ 85004
 5   Telephone: (602) 358-0292
     Facsimile: (602) 358-0291
 6   Attorneys for Waleed Sarrar
 7
 8                              UNITED STATES DISTRICT COURT

 9                                   DISTRICT OF ARIZONA
10
     United States of America,                   ) CR-19-00200-003-PHX-DLR
11                                               )
                   Plaintiff,                    )
12
                                                 ) DEFENDANT SARRAR’S
13   v.                                          ) SENTENCING MEMORANDUM
14                                               )
     Waleed Sarrar,                              )
15                 Defendant.                    )
16                                               )

17                                      Introduction

18          Waleed Sarrar comes before this Court for sentencing after pleading guilty and

19   acknowledging his part in the sale of misrepresented jewelry. He pled guilty to one count

20   of 18 U.S.C. § 371. Mr. Sarrar, the father of four, has no criminal history.

21          Having come to terms with his wrongful conduct, Mr. Sarrar has done everything

22   in his power to accept responsibility for and mitigate the harm he caused. He asks that

23   the Court follow the recommendation of the United States and the United States

24   Probation Office and sentence him to a term of probation.

25                               Acceptance of Responsibility

26          Mr. Sarrar fully accepts responsibility for his conduct in this case. He fully admits

27   that the jewelry he ordered and displayed for sale in his store was made to look like

28   authentic Native American produced items so as to mislead customers. He tried to
     rationalize to himself that what he was doing was permissible, but he knew in his heart
         Case 2:19-cr-00200-DLR Document 149 Filed 09/23/20 Page 2 of 10




 1   that his conduct was wrongful. He regrets his behavior and is truly remorseful for his
 2   actions and for the hardship he has caused his family. He is especially disappointed that
 3   he failed to set the right example for his children.
 4            As a demonstration of his acceptance of responsibility and in an attempt to address
 5   his own conduct, Mr. Sarrar cooperated with the Government’s investigation. Among
 6   other things, he participated in a long proffer session where he provided extensive
 7   information to the Government about the Native American jewelry business, including
 8   providing information on possibly illegal conduct about which the Government was not
 9   aware.
10                                   Personal Background
11            1. Early Life
12            Mr. Sarrar was born in Phoenix but moved to Amman, Jordan when he was five
13   years old; his mother returned there with him and his two sisters to help care for her
14   ailing parents. As the eldest grandson, Mr. Sarrar was expected to contribute and began
15   working at his grandparent’s small grocery store and on their farm when he was twelve
16   years old. He did various tasks such as restocking the shelves and tending to the olive
17   trees, which the family made into olive oil. Because he began working at a young age, he
18   was only able to attend school part way through high school, something he always
19   regretted, and which motivated him to be able to provide education opportunities for his
20   own children. He returned to the United States at age 18.
21            2. Devoted Family Man
22            Mr. Sarrar has been married for 22 years to Ferdos Sarrar and they have four
23   children together.1 In 2015, Ferdos, a pharmacy technician, was diagnosed with
24   metastatic thyroid cancer. She underwent aggressive treatment and continues to take
25
     1
       The stress of the pandemic and this case has profoundly strained the couple’s
26   relationship. Ferdos recently took steps to legally separate from Mr. Sarrar, although the
27   couple continues to reside together. Mr. Sarrar hopes that resolving this case will bring
     his wife peace of mind and will help the couple reunite, as the uncertainty of Mr. Sarrar’s
28   legal situation was a motivating factor in his wife’s request to separate. Notwithstanding
     the legal separation, Mr. Sarrar remains committed to his wife and her health.

                                                  -2-
     Case 2:19-cr-00200-DLR Document 149 Filed 09/23/20 Page 3 of 10




 1   medication in order to stem the spread of the disease. Depending on the status of her
 2   illness and the aggressive treatments she periodically has to undergo, she occasionally
 3   suffers complications and has to be briefly hospitalized, affecting her ability to work and
 4   care for the children. Their daughter Jenna has watched this hardship unfold in their
 5   home — ill mother, caring father. “He cares so much for my mom that he starts doing
 6   the laundry or dishes right when he comes home from work. Even after a long day at
 7   work he pushes himself to help my mother.” [Exhibit 1, Letter from Jenna Sarrar] For the
 8   past two months, Ferdos has been too sick to work, significantly affecting the family’s
 9   already precarious financial situation.
10          Mr. Sarrar’s father has also been seriously ill the past several years. Ferdos notes
11   her husband’s steadfast and selfless commitment to his family, even when it came at the
12   cost to his own mental health:
13             I have witnessed his amazing care for his father who was diagnosed
               with Stage 4 lung Cancer in 2014. He took the initiative to be
14
               responsible for his Father’s care even though he has three other siblings
15             in town. Waleed would accompany his father to every Dr appointment.
               Since his mother does not speak English or drive, he would also take
16
               her shopping for groceries and anything else she needs help with such
17             as home maintenance. He continues to care for his parents until today.
               He also helps his sister who is a single mom living here in Scottsdale.
18
               When she was going through her divorce, he traveled 6 times to the
19             court hearings in California to support her financially and emotionally.
               In 2015, I was diagnosed with Metastatic Thyroid Cancer. Waleed has
20
               been very supportive and has been by my side throughout all my Dr
21             appointments, surgery, and radiation treatment.
22   [Exhibit 2, Letter from Ferdos Sarrar].
23          Mr. Sarrar always wanted his children to have the educational opportunities that
24   he did not have. He is most proud that his oldest son Wasfi (19-years old) attends college
25   at Arizona State University where he is studying engineering. Wasfi also works part-time
26   at Staples in an effort to help support his family, purposefully breaking from the family
27   jewelry business to chart his own path. Wasfi notes his father’s incredible work ethic and
28   devotion to family “He works almost every day in order to maintain stability and protect



                                                 -3-
     Case 2:19-cr-00200-DLR Document 149 Filed 09/23/20 Page 4 of 10




 1   us financially. On top of this, he helps my aunts and uncles during there [sic] tough days
 2   when they are unemployed for a period of time by lending them money occasionally.”
 3   [Exhibit 3, Letter from Wasfi Sarrar] His second son, Waseem is 16-years old and goes
 4   to Paragon Science Academy where he also applies himself academically. Waleed’s
 5   daughters, Jenna, 12 and Hanna, 10, also attend Paragon. Hanna writes about her father’s
 6   small acts of kindness toward the family pets:
 7            I remember one day I was cleaning my fish’s tank to show him that I
              can clean and feed my fish like he cleans and feeds our other animals.
 8
              I was almost done when suddenly my fish fell out and down the sink.
 9            Since my dad was watching me, he looked around the sink. I ran up to
              my room crying and when I came down my father was there smiling
10
              and holding something behind his back and Popcorn was in there. I
11            almost broke his back hugging him. He has always been my hero.
12   [Exhibit 4, Letter from Hanna Sarrar].
13          3. Professional life
14          When he was 18 years old, Mr. Sarrar moved back to Phoenix where his father
15   lived. His father is also in the jewelry business and he introduced Mr. Sarrar to his
16   jewelry contacts on Native American reservations throughout the Southwest. He worked
17   long hours on the road with his father, but hoped that one day he could establish a more
18   normal schedule.
19          Eventually, in 1999 Mr. Sarrar was able to purchase Scottsdale Jewels, a jewelry
20   shop in Old Town Scottsdale. After years of being on the road for most of the year, the
21   store was a dream come true because it allowed Mr. Sarrar to be in Arizona for longer
22   stretches of time and to be present for his young family. Over the past 30 years, Mr.
23   Sarrar has cultivated deep and sustained relationships with Native American artisans,
24   whose exquisite work he has promoted and showcased for years. He regrets how his
25   crime impacted the trust built into their relationships and he has worked hard over the
26   past year to repair them.
27
28



                                                 -4-
     Case 2:19-cr-00200-DLR Document 149 Filed 09/23/20 Page 5 of 10




 1          4. Current Financial Situation
 2          The future is uncertain for Mr. Sarrar’s jewelry business. The global pandemic has
 3   essentially eliminated his business and Mr. Sarrar does not know if he will be able to
 4   keep the shop open. The store was closed from March through June and even after it
 5   reopened in June, sales have been virtually non-existent with no signs of improving. In
 6   order to support his family during this time, Mr. Sarrar, along with his 16-year old son,
 7   worked as drivers for the grocery delivery service Instant-Cart and Mr. Sarrar began
 8   collecting unemployment. Also in the spring, despite his wife’s metastatic cancer and the
 9   health risks she faces when working outside of the home, Mrs. Sarrar picked up
10   additional shifts in help to support the family. These proved unsustainable and
11   detrimental to her health and she is currently on a leave of absence from work and has not
12   had income for the past several months.
13          In April, unable to make payments, the Sarrar family put their mortgage and car
14   payment in abeyance for six months. However, Mr. Sarrar was unable to work out an
15   arrangement on his business loan payment, and he had to max out his credit card in order
16   to continue to make the $7,000 per month payments on the jewelry business purchase to
17   the seller. Even with the reprieve from the mortgage and car lenders, the Sarrar family is
18   barely keeping afloat due to an extremely limited income stream and the regular costs
19   associated with raising children. If his shop does not survive, Mr. Sarrar — now a
20   convicted felon who does not even hold a high school diploma — will face profound
21   hardships in finding new employment.
22          5. Mental Health
23          In Mr. Sarrar’s culture there is significant stigma attached to mental illness which
24   served as a deterrent to Mr. Sarrar seeking help for depression. Even though he was
25   reluctant to see a therapist because of this stigma and how he would be perceived in his
26   community, this case caused Mr. Sarrar to realize that he was struggling. He began
27   seeing a therapist who diagnosed him with depression and prescribed him anti-
28   depressants. [PSR ¶¶ 156-157] He currently sees Dr. Afroza Ahmed for individual



                                                 -5-
      Case 2:19-cr-00200-DLR Document 149 Filed 09/23/20 Page 6 of 10




 1   therapy and Mr. Sarrar continues to follow his treatment plan and takes medication to
 2   treat his depression. His doctor writes, “Mr. Sarrar is engaged in his therapy sessions, an
 3   active participant in his treatment, and had made progress towards his therapy goals.”
 4   [Exhibit 5, Letter from Dr. Afroza Ahmed]
 5          6. Valued Member of the Community
 6          Those who know Mr. Sarrar know that community is important to him and he tries
 7   to build community wherever he is. For the past eight years Mr. Sarrar and his family
 8   have lived in the same home in a tight-knit neighborhood in Chandler where they are
 9   well-liked by their neighbors. They have cultivated an urban garden with rabbits and a
10   pygmy goat — his two daughters help Mr. Sarrar tend to the plants and animals and this
11   is a special activity they enjoy together.
12          He is also a good neighbor to the close-knit community of shop owners in Old
13   Town Scottsdale. The owner of Crazy Horse Gallery, a shop close by to Mr. Sarrar’s,
14   calls him “an upstanding member of the community.” [Exhibit 6, Letter from Mustafa El
15   Abid] Salesperson and bookkeeper Denise Jones who also works in a shop in Old Town
16   and who has known Mr. Sarrar since 1997, writes about his devotion to his family and his
17   offers to help friends in need due to his “caring” and “unselfish” nature. [Exhibit 7, Letter
18   from Denise Jones] Long-time Scottsdale business owner Rosann Song writes “Waleed
19   has always been polite and loyal and has been a wonderful asset to Old Town Scottsdale.
20   His store is always welcoming and beautiful.” [Exhibit 8, Letter from Roseann Song]
21          A man of faith, Mr. Sarrar and his family have attended the Islamic Center for the
22   Northeast Valley for over 15 years where they participate in volunteer and center
23   activities. [Exhibit 9, Letter from ICNEV President] And although Mr. Sarrar has
24   significant financial obligations with his four children and extended family, he has made
25   charitable contributions for at least six years to an organization that provides outdoor
26   camping experiences for underprivileged fourth grade girls. [Exhibit 10, National TTT
27   Society]
28



                                                  -6-
     Case 2:19-cr-00200-DLR Document 149 Filed 09/23/20 Page 7 of 10




 1             An Individualized Assessment of Mr. Sarrar’s History and
                 Characteristics Warrant a Below Guidelines Sentence
 2
 3          The Court’s “overarching statutory charge” is to fashion a sentence “sufficient, but

 4   not greater than necessary” to, among other considerations, reflect the seriousness of the

 5   offense, afford adequate deterrence, and provide the defendant with educational or

 6   vocational training, medical care, or other correctional treatment. See United States v.

 7   Carty, 520 F. 3d. 984, 991 (9th Cir. 2008).; 18 U.S.C. § 3553 (a)(2). All the enumerated

 8   “factors must be considered, including the particular circumstances of the defendant and

 9   the crime, because ‘[t]he punishment should fit the offender and not merely the crime.’”

10   United States v. Musgrave, 647 F. App’x 529, 533 (6th Cir. 2016) (quoting Williams v.

11   New York, 337 U.S. 241, 247 (1949)). District courts have the distinct authority to

12   “engage in individualized sentencing.” United States v. Whitehead, 532 F. 3d. 991, 993

13   (9th Cir. 2008) (quoting United States v. Vonner, 516 F. 3d 382, 392 (6th Cir. 2008)(en

14   banc)). Mr. Sarrar’s individual history and characteristics, including his strong

15   commitment to family and community, acceptance of responsibility, and cooperation

16   warrant a below-guideline sentence of a term of probation.

17          1. Acceptance of Responsibility

18          Mr. Sarrar takes full responsibility for his actions and has cooperated fully with

19   the Government. As the Presentence Investigation Report notes, “The defendant has

20   clearly demonstrated acceptance of responsibility for the offense.” [Doc 137, ¶141]

21   Following his indictment, Mr. Sarrar also made several proactive changes to the store.

22   Mr. Sarrar took a comprehensive review of his inventory and placed conspicuous signs

23   around the store informing customers in clear and unequivocal terms the origins of the

24   jewelry he was selling so there would be no confusion in customers’ minds. And since

25   then, he has moved toward phasing out completely anything that is made overseas, so that

26   his shop truly represents and reflects Southwest artisans only. Despite this case, Mr.

27   Sarrar reports that his relationships with Native American tribal artists remain strong and

28   they continue to trust him and sell their jewelry to him.



                                                  -7-
      Case 2:19-cr-00200-DLR Document 149 Filed 09/23/20 Page 8 of 10




 1          2. Family Responsibility
 2          A sentence of probation is appropriate in this case because Mr. Sarrar is an
 3   irreplaceable caretaker of his three younger children and ill wife. In 2015, Mrs. Sarrar
 4   was diagnosed with metastatic thyroid cancer which caused her to have her thyroid and
 5   101 lymph nodes removed. [PSR ¶154] Her illness is currently being carefully managed
 6   by a complex regime of medications, but she occasionally needs to be hospitalized and
 7   she experiences profound fatigue that results in her being unable to work for extended
 8   stretches of time. For the past two months Mrs. Sarrar has had to take a leave of absence
 9   from work due to deteriorating health symptoms and is currently undergoing additional
10   testing with specialists.
11          In between attending to the business Mr. Sarrar provides caregiving
12   responsibilities for his younger children such as making meals, cleaning the house, doing
13   the laundry, and supervising their remote-schooling. Because his wife is not currently
14   making any income, Mr. Sarrar also provides critical financial support. A sentence of
15   probation is vital for the children’s continued care and maintenance of the household.
16   See United States v. Leon, 341, F. 3d 928, 931-933 (9th Cir. 2003); United States v.
17   Marine, 94 Fed. Appx. 307 (6th Cir. 2007) (affirming 10-level downward departure based
18   on caregiving responsibilities for three children and a grandchild); United States v.
19   Gauvin, 173 F. 3d 798 (10th Cir. 1999) (affirming district court’s downward departure
20   for defendant who was primary supporter of four young children).
21          3. Cooperation
22          Mr. Sarrar provided extensive information to the Government about the Native
23   American jewelry business, including providing information about possibly illegal
24   conduct of which the Government was not aware of. Mr. Sarrar was forthcoming and
25   detailed in the information he provided to the Government.
26
27
28



                                                 -8-
      Case 2:19-cr-00200-DLR Document 149 Filed 09/23/20 Page 9 of 10




 1           4. Restitution and Fine
 2           Mr. Sarrar agrees with the Presentence Investigation Report, which recommended
 3   no assessment of restitution against Mr. Sarrar to The Humiovo store. The PSR reasoned
 4   that:
 5             As Sarrar and Coxon did not participate in the conduct for which
               restitution is due to The Humiovi, restitution to this victim is not
 6
               recommended for these defendants. The victims of these two
 7             defendants would be the individuals who purchased fraudulent jewelry
               from their retail stores, and requests for restitution from the victims has
 8
               not been received.
 9
     [PSR ¶127].
10
11           The PSR also recommended that no fine be imposed, in light of Mr. Sarrar’s

12   financial condition. [PSR ¶165] We encourage the Court to follow the PSR’s

13   recommendation in both regards.

14           5. Goals of Sentencing Achieved
15           Mr. Sarrar has accepted responsibility for his conduct, changed the practices of the
16   store, independently sought mental health treatment, and cooperated with the
17   Government. Given his lack of criminal history, lack of substance abuse history, his
18   genuine remorse, his community support and the nature of his offense, he is not at risk for
19   recidivism. See, e.g. William Rhodes et al., Recidivism of Offenders on Federal
20   Community Supervision, https://www.ncjrs.gov/pdffiles1/bjs/grants/241018.pdf (Report
21   prepared for the Bureau of Justice Statistics and the U.S. Office of Probation and Pretrial
22   Services) (outlining factors that can increase or decrease a person’s risk of committing a
23   new offense or being revoked during a period of supervision). Based on all these factors,
24   a sentence of probation is sufficient to meet the ends of justice.
25                                        Conclusion
26           Mr. Sarrar is a devoted family man who has lived an otherwise law-abiding life.
27   As he moves forward from this case, he will have to contend with navigating his and his
28   family’s future as a convicted felon — an additional millstone around his neck that will



                                                  -9-
     Case 2:19-cr-00200-DLR Document 149 Filed 09/23/20 Page 10 of 10




 1   undoubtedly plague him as he faces an extremely unstable economic future as a small
 2   business owner. He has done everything in his power to address his behavior in a
 3   positive and constructive way. He respectfully requests that the Court follow the
 4   recommendations of the government and sentence him to probation.
 5                 RESPECTFULLY SUBMITTED on September 23, 2020.
 6                                      MITCHELL | STEIN | CAREY | CHAPMAN, PC
 7
 8                                             By: s:/ Lee Stein
 9                                                Lee Stein
                                                  Attorneys for Waleed Sarrar
10
11
12
13
14                               CERTIFICATE OF SERVICE
15
16          I hereby certify that on September 23, 2020, I electronically transmitted the
17   attached document to the Clerk’s Office using the ECF System for filing and copy of the
18   transmittal to the following ECF registrant:
19
20   Peter Sexton
     U.S. Attorney’s Office - Phoenix, AZ
21   2 Renaissance Square
22   40 N Central Ave., Ste. 1800
     Phoenix, AZ 85004-4408
23   Attorneys for Plaintiff
24
25      s:/ B. Wolcott
26
27
28



                                                -10-
